Allow me at the outset to express on behalf of 
the delegation of the United Arab Emirates our 
warmest congratulations to Mr, Hollai on his 
election to the presidency of the current session 
of the General Assembly. I am confident that his 
long experience in the field of international 
relations will be a positive factor in directing 
our deliberations and work towards the goals we 
have gathered here to achieve. I should also like 
to express our greatest appreciation for the 
tireless efforts of his predecessor, Mr. Kittani, 
to reconcile various points of view and to search 
for satisfactory solutions to numerous problems 
brought before the Assembly at the previous 
session and the special and emergency sessions. I 
further wish to express my deep gratitude to the 
Secretary-General for his continued efforts to 
strengthen the foundations and principles on 
which the United Nations was established. I 
appreciate his sound analysis of the obstacles 
facing the United Nations, along with his serious 
attempt to strengthen the ability of the 
Organization to perform its tasks as well as to 
solve international problems.
55.	The Secretary-General has pointed out in 
his report on the work of the Organization the 
difficulties that the United Nations is facing in 
playing its role effectively and decisively, 
particularly with regard to the maintenance of 
international peace and security, since it 
represents an ideal forum in the conduct of 
negotiations for peaceful settlement of 
international disputes. In this connection, I 
fully agree with the unequivocal reference in the 
report that for our most urgent goal is to 
reconstruct the Charter concept of collective 
action for peace and security so as to render the 
United Nations more capable of carrying out its 
primary function. It is incumbent upon all 
Government to commit themselves to that sound 
approach, without which the logic of force will 
prevail and States, especially the smaller ones, 
will consequently be exposed to only dangers that 
threaten their security, safety and territorial 
integrity. This situation is not a myth; rather, 
it is a fact and it is sharply and tragically 
represented in the area of the Middle East, 
specifically in a Lebanon in agony.
56.	The events in Lebanon have underscored 
the fact that the method of force and fait 
accomplis to which Israel resorts cannot achieve 
security and stability. The question of Palestine 
stands clearly before the international community 
in spite of the attempts by the Tel Aviv leaders 
to emasculate it with their military machine. 
Obviously the Israeli invasion of Lebanon and the 
continued Israeli occupation of Lebanese 
territory both reflect the quagmire into which 
Israel's employment of its military might to 
cover up its political failure and international 
isolation have led it.
57. The United Arab Emirates, as a peace-loving 
Arab State, expresses its revulsion at and strong 
condemnation of the ugly massacre perpetrated 
against the Palestinians at the Sabra and Shatila 
camps by the Zionist occupation forces. It 
appeals to all Member States, and especially to 
the great Powers, to take serious action to stop 
Israeli aggression against the Lebanese and 
Palestinian peoples and to work for the immediate 
and international withdrawal of the Israeli 
forces of aggression from all Lebanese territory, 
M order to preserve Lebanon's independence and 
territorial integrity and accordance with 
resolutions of the Security Council and other 
international bodies.
58. In this connection, I cannot fail to stress 
the responsibility of the United States of 
America as a sponsor of and partner in the 
conclusion of the agreement that led to the 
evacuation of the Palestinian fighters from 
Beirut and the guaranteed the safety of the 
Palestinian in the refugee camps as well as the 
civilian potation of West Beirut. Any reliance 
on the part of the United State, of America would 
constitute a violation of Us political, 
contractual and moral obligations. We ask the 
United States to do its utmost, based on its 
obligations in this regard, to prevent the 
recurrence of crimes such as those committed in 
Lebanon, crimes unprecedented in contemporary to 
force Israel to withdraw unconfidently from 
Lebanese territory.
59.	The PLO emergence from an unequal war 
victorious in its perseverance, flexibility and 
ability to negotiate from a position of right and 
its responsiveness to international resolutions 
demonstrate its desire to reach a just and 
peaceful solution unlike Israel, which has proved 
that it is an aggressive entity that does not 
respect international resolutions, norms or 
rules. The PLO emerged from the conflict more 
determined than ever to restore the legitimate 
rights of the Palestinian people, despite the 
Israeli illusion that its war in Lebanon would 
destroy the Palestinian people and hence the 
Palestinian cause.
60.	The shameful Israeli policies and 
practices reflected in its flagrant defiance of 
United Nations resolutions and its use of armed 
violence to attain illegal goals call for the 
reconsideration of its membership in the United 
Nations. Israel has unequivocally demonstrated, 
by the heinous massacre it committed in Lebanon 
and by its continued inhuman and illegal 
practices in the occupied Arab territories, that 
it is a Member that is neither able nor willing 
to carry out its elementary obligations of 
membership under the Charter. Its membership in 
the United Nations and all other international 
organizations should therefore be reconsidered.
61.	President Reagan's initiative for peace 
in the Middle East represents progress in the 
American position, however, we hope that this 
position can evolve positively towards the 
recognition of the rights of the Palestinian 
people and their legitimate representative, the 
PLO, so that the Palestinian people may exercise 
their national rights to self-determination and 
the establishment of an independent State. In 
order to attain this objective, which is based on 
the noble purposes and principles enshrined in 
the Charter, I urge the United States Government 
to reconsider its military and political support 
of Israel. Recent events have confirmed that such 
support is the backbone of Israel's arrogance, 
intransigence, continued aggression against the 
Arab people, especially the Palestinian and 
Lebanese peoples, and rejection of all peace 
initiatives.
62.	My delegation reaffirms that the just 
solution of  Middle East problem lies in 
solving the Palestinian question on the basis of 
the following principles; first, complete and 
unconditional Israeli withdrawal from all the 
occupied Arab territories, including Holy 
Jerusalem; secondly, enabling Palestinian people 
to exercise their inalienable rights, including 
their right to return to their homeland, to 
self-determination, to national independence and 
to full sovereignty through the establishment of 
an independent State on their national soil and, 
thirdly, participation on an equal footing of the 
PLO, the sole legitimate representative of the 
Palestinian people, in any endeavors, efforts or 
conferences to settle this question. The 
conclusions reached at the Twelfth Arab Summit 
Conference underscore the principles that 
determine the just and comprehensive framework 
for the solution of the Palestinian question.
63.	Israel's rejection of the proposed 
options, whether advanced by the Arabs or by 
others, is nothing more than blackmail and an 
attempt to influence the current trend of 
international thinking. The comprehensive Arab 
peace plan, which is based on international 
legitimacy, forces the world to face its 
imperative responsibilities for attaining a just 
peace in the region. The plan does not address 
itself to any particular international party; 
rather, it addresses all peace-loving parties by 
assigning a highly important role to the 
Organization and to the members of the Security 
Council in supervising the guarantees for peace.
64.	My country is concerned about the war 
between Iraq and the Islamic Republic of Iran 
that broke out over two years ago and that is 
draining the human, military and economic 
resources of both countries. Moreover, that war 
threatens the security and stability of the Gulf 
region, which is of world-wide strategic and 
economic importance. The continuation of this war 
does not serve the interest of either country or 
of the international community. In this 
connection, my country commends the concrete 
response of Iraq with regard to ending the war in 
the interest of both countries and of the region 
as well, and particularly the withdrawal of its 
forces to the international borders. That 
initiative won the appreciation of the 
international community as a step towards rapidly 
ending the conflict. We also commend the efforts 
made by the Secretary-General of the United 
Nations, by the Organization of the Islamic 
Conference and by the non-aligned movement, as 
well as all the other international efforts made 
to restore peace and work for conciliation 
between those two Moslem countries and to 
establish new foundations for relations between 
them on the basis of peace, good-neighborliness 
and mutual respect, which are conducive to the 
welfare and safety of the region. We hope that 
Iran will respond to these initiatives designed 
to end the bloodshed and achieve peace in the 
region.
65.	In recent decades the Indian Ocean region 
has been a centre of rivalry among the great 
Powers bent on establishing spheres of influence; 
that is due to its economic and strategic 
importance. As a State which is adjacent to that 
ocean we are deeply concerned about the continued 
escalation of tension in the area. We support 
General Assembly resolution 2832 (XXVI), the 
Declaration of the Indian Ocean as a Zone of 
Peace. In that regard, we cannot but express o r 
regret that the attitude of some States has led 
to the postponement of the international 
conference which had been scheduled to be 
convened :n Sri Lanka in 1981 for the purpose of 
adopting the measures necessary for the 
implementation, particularly by the 
super-Powers, of that Declaration
66.	The continued presence of foreign forces 
in Afghanistan, despite the numerous appeals made 
by the United Nations and other organizations for 
the immediate withdrawal of foreign forces, is 
preventing the Afghan people from choosing its 
Government by means of free elections: a choice 
which it must be able to make without the least 
foreign interference.
67.	That military presence jeopardizes the 
independence, sovereignty and territorial 
integrity of that country as a non-aligned State. 
The Government of my country has repeatedly 
condemned the foreign intervention in Afghanistan 
as a flagrant violation of the Charter and as an 
act of aggression against human rights and the 
freedom of peoples. We affirm that there should 
be a comprehensive political solution based on 
full respect for Afghanistan's independence, 
sovereignty, territorial integrity and 
non-aligned status.
68.	With regard to Cyprus, it seems to us 
that the holding of negotiations between the two 
communities constitutes one of the fundamental 
conditions for reaching a just settlement of the 
crisis which that State is experiencing. In this 
connection, the United Nations should continue, 
through the Secretary- General, its efforts to 
help the two c <n unities reach some 
understanding and to provide conditions which 
would be conducive to the restoration of peace.
69.	Since its inception, the United Nations 
has worked to secure respect of the right of all 
peoples to self-determination and independence in 
accordance with their hopes, aspirations and 
interests. Although most peoples of the world 
have gained their independence, some Territories 
are still under colonial domination, notably in 
southern Africa, where the Government of South 
Africa persists in its racist policy 
notwithstanding the international condemna-tion 
of that policy as a crime against humanity. The 
denial to the people of South Africa of the 
ability to exercise their fundamental right of 
self-determination constitutes a violation of 
the most important principles of the Charter and 
of United Nations resolutions, as well as a grave 
challenge to the international community.
70.	The continued economic, military and 
political co-operation which that racialist 
regime receives from certain States Members of 
the United Nations is what encourages it in its 
intransigence. My Government considers Security 
Council resolution 435 (1978) to be the soundest 
framework for the resolution of the question of 
Namibia. It reaffirms the basic responsibility 
towards that Territory which the United Nations 
has held since the termination of the South 
African Mandate in 1966. The Security Council 
should impose sanctions on South Africa and adopt 
the necessary measures envisaged in Chapter VII 
of the Charter.
71.	My delegation affirms its support for the 
legitimate struggle waged by the South West 
Africa People's Organization [SWAPO] for 
self-determination and independence for the 
Namibian people. It strongly condemns the 
repeated acts of aggression carried out by South 
Africa against neighbouring States.
72.	The deterioration of the climate of 
confidence in international relations has led to 
the continuation of the arms race, which 
constitutes a serious threat to the whole human 
race. Despite the declaration of the First 
Disarmament Decade, and the Programme of Action 
adopted by the tenth special session of the 
General Assembly, the first devoted to 
disarmament, little progress has been made in 
this field because of the absence of political 
will on the part of the big Powers. The failure 
of the recent disarmament session is clear 
evidence of that fact.
73.	We believe the , while disarmament may be 
the concern of all States, the responsibility for 
halting the arms race falls primarily on the 
shoulders of the big Powers, which are the ones 
producing nuclear and other weapons of mass 
destruction. The declarations by the United 
Nations of nuclear-free zones represent a 
significant contribution to the creation of a 
climate of peace and security in the world. The 
possession of nuclear weapons by States which do 
not respect the norms of international behavior 
and the provisions of international conventions, 
and which violate the United Nations resolutions, 
truly constitutes a serious threat to 
international peace and security. General and 
complete disarmament under international control 
remains a prerequisite for a general atmosphere 
of confidence, for reducing the dangers of 
tension in the world, and for the removal of the 
obstacles to channeling huge material resources 
into economic and social development, for the 
purpose of attaining prosperity and better living 
conditions for all mankind.
74.	The results achieved at the Third United 
Nations Conference on the Law of the Sea during 
its last session held in April at United Nations 
Headquarters here in New York, namely, the 
approval by the overwhelming majority of the 
States of the world of the consolidated text of 
the Convention on the Law of the Sea/ which sets 
forth a comprehensive legal system for the 
peaceful exploitation of the seas for various 
purposes, especially maritime and economic 
onesówas the product of a comprehensive 
compromise which harmonized differing interests 
and points of view in the light of the principle 
of the for common heritage of mankind ' adopted 
by the United Nations many years ago. The success 
attained may be attributed to the United Nations, 
which endorsed the call to hold the Conference: 
to the Secretary-General, who sponsored it 
throughout its many sessions over several years; 
and to effective participation in the Conference, 
particularly by the Group of 77, which exerted 
commendable efforts in favor of conciliation.
75.	Noting with deep concern the extent of 
the deterioration of the world economy, my 
country considers that it is necessary to 
reconsider the existing international economic 
order so as to make it more just and equitable, 
in the interest of humanity. The world economy is 
still confronted with problems regarding economic 
growth, international trade, and the continuing 
rise in the rates of inflation and unemployment. 
Therefore, international co-operation should be 
strengthened and arduous efforts should be 
exerted to cope with this deteriorating situation 
which threatens not only the developing 
countries, but also the economies of the 
industrialized States, since the world has become 
closely interdependent in the various political, 
economic and social fields. The inter-related 
nature of the world's economic problems calls 
for total rather than partial solutions. The 
industrialized States should be aware of this 
fact and should effectively contribute to 
reforming the current world financial and 
economic order. They should also favorably 
consider the proposals made by the developing 
countries, which hope for a further positive 
contribution to the development of their 
economies, which suffer from continued recession, 
stagnation and balance-of-payments deficits. 
Co-operation among developing countries in 
solving these problems should be considered as a 
supplement rather than an alternative to 
co-operation between the North and the South. It 
does not relieve the industrialized States of 
their responsibilities and duties towards the 
developing countries. Such responsibilities 
require that the industrialized States adjust the 
policies currently controlling commodity and 
service markets, with a view to presenting 
long-term solutions which give special attention 
to strengthening food security.
76.	As a third world country, the United Arab 
Emirates requires various resources to develop 
its economy and to provide for the welfare of its 
people, yet it plays a concrete role in extending 
assistance to other third world countries through 
the financial mechanisms that it has established 
for that purpose. Most notable among these 
mechanisms are the Abu Dhabi Fund for Arab 
Economic Development, created in 1971 to provide 
foreign assistance, in addition to assistance for 
development from other sources, such as the 
Special Fund of the Organization of Petroleum 
Exporting Countries, the Arab Fund for Economic 
and Social Development, and the Arab Bank for 
African Development.
77.	My country fully recognizes that the hope 
of solutions to the various international 
financial and economic problems lies in the 
credibility of a constructive North-South 
dialogue. The positive response of the 
participants in the June Versailles Economic 
Summit to the proposals made by the Group of 77 
is an encouraging factor. We hope that the 
Versailles group will respond quickly to the 
proposals recently submitted by the Group of 77, 
which are considered a great concession, made to 
facilitate the progress of those negotiations. 
The present condition of the world economy makes 
more necessary than ever before the restructuring 
by the international community of the 
fundamental factors which control economic and 
social progress throughout the world and 
especially the development of the States of the 
third world.
78.	Despite this gloomy international 
picture, I stress my country's full confidence in 
the ideals and principles of the Charter as an 
ideal framework for permanent consultation and 
dialogue to resolve the problems of the world by 
peaceful means. In this connection, I should like 
to urge the United Nations to do its utmost to 
play the fundamental role assigned to it by the 
Charter and to create conditions conducive to 
peace, harmony, progress and prosperity for all 
nations.
